
	
		I
		111th CONGRESS
		2d Session
		H. R. 6519
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2010
			Mr. Oberstar
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, with respect to
		  hours of service rules for railroad employees.
	
	
		1.Short titleThis Act may be cited as the
			 Railroad Hours of Service Act of
			 2010.
		2.RedesignationsChapter 211 of title 49, United States Code,
			 is amended by redesignating sections 21101 through 21109 as sections 21102
			 through 21110, respectively.
		3.PurposeChapter 211 of title 49, United States Code,
			 is further amended by inserting before section 21102 (as so redesignated by
			 section 2 of this Act) the following:
			
				21101.PurposeRailroad employees covered by this chapter
				shall be provided predictable and defined work and rest
				periods.
				.
		4.DefinitionsSection 21102 (as so redesignated by section
			 2 of this Act) of chapter 211 of title 49, United States Code, is
			 amended—
			(1)in paragraph (5),
			 by inserting and yardmaster employee before the period; and
			(2)by adding at the
			 end the following:
				
					(6)yardmaster employee means an
				employee who supervises and coordinates the activities of workers engaged in
				railroad traffic operations, including making up or breaking up trains and
				switching inbound or outbound
				traffic.
					.
			5.Nonapplication,
			 exemption, and alternate hours of service regimeSection 21103(c) (as so redesignated by
			 section 2 of this Act) of chapter 211 of title 49, United States Code is
			 amended—
			(1)in paragraph
			 (1)(A), by striking 21109(b) and inserting
			 21110(b);
			(2)in paragraph (3), by striking
			 21109(b) and inserting 21110(b);
			(3)by striking
			 subparagraph (C) of paragraph (4);
			(4)by redesignating subparagraph (D) of
			 paragraph (4) as subparagraph (B); and
			(5)by striking
			 new section 21103 each place it appears and inserting
			 section 21104.
			6.Limitations on
			 duty hours of train employeesSection 21104 (as so redesignated by section
			 2 of this Act) of chapter 211 of title 49, United States Code, is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (3)—
					(i)by
			 striking remain or go on duty unless and inserting
			 initiate an on duty period unless; and
					(ii)by
			 striking during the prior 24 hours; or and inserting
			 immediately prior to going on duty; or;
					(B)in paragraph
			 (4)(A)—
					(i)in
			 clause (i), by striking work and inserting initiate an on
			 duty period; and
					(ii)in
			 clause (ii), by striking works and inserting initiates an
			 on duty period on; and
					(C)in the matter
			 after paragraph (4) by inserting For purposes of paragraph (4)(A) and
			 (B), within 12 months after the date of enactment of the
			 Railroad Hours of Service Act of
			 2010, the Secretary shall prescribe regulations to require all
			 deadhead transportation in excess of a specific number of hours to be counted
			 as time on duty and shall reset the calendar day clock. before
			 The Secretary may waive;
				(2)in subsection
			 (b)(7), by striking when the employee is prevented and all that
			 follows through employee left the designated terminal. and
			 inserting . A train employee shall be notified before going off duty
			 whether such period off duty is an interim release.; and
			(3)in subsection
			 (c)(1)—
				(A)in subparagraph
			 (A)(ii), by striking and at the end;
				(B)in subparagraph
			 (B)(ii), by striking 21109. and inserting 21110;
			 and; and
				(C)by adding at the
			 end the following new subparagraph:
					
						(C)to exceed 2 hours in deadhead
				transportation per each tour of
				duty.
						.
				7.Limitations on
			 duty hours of signal employeesSection 21105 (as so redesignated by section
			 2 of this Act) of chapter 211 of title 49, United States Code, is
			 amended—
			(1)in subsection (b)(2), by inserting ,
			 including all work where there is a potential to interact or otherwise come
			 into contact with safety-critical devices or circuits, before is
			 time on duty;
			(2)in subsection (e),
			 by adding at the end the following: Signal employees operating motor
			 vehicles requiring a commercial driver’s license while on duty shall be
			 considered covered service.; and
			(3)by adding at the
			 end the following new subsection:
				
					(f)Safety-Critical
				devices or circuitsTime on
				duty shall include all work where there is a potential to interact or otherwise
				come into contact with safety-critical devices or
				circuits.
					.
			8.Limitations on
			 duty hours of dispatching service employees and yardmaster
			 employeesSection 21106 (as so
			 redesignated by section 2 of this Act) of chapter 211 of title 49, United
			 States Code, is amended—
			(1)in the section
			 heading by inserting and
			 yardmaster employees after service employees;
			(2)in subsection
			 (a)—
				(A)by striking
			 21103 or 21104 and inserting 21104 or 21105;
			 and
				(B)by inserting
			 or yardmaster employee after service
			 employee;
				(3)in subsection (b),
			 by inserting or yardmaster employee after a dispatching
			 service employee;
			(4)in subsection (c),
			 by adding at the end the following: All commingle service involving
			 yardmaster service and dispatcher service mixing with freight service shall be
			 covered under the provisions of section 21104.; and
			(5)in subsection (d),
			 by inserting or yardmaster employee after dispatching
			 service employee.
			9.Clerical
			 amendmentChapter 211 of title
			 49, United States Code, is further amended by amending the table of sections at
			 the beginning of the chapter to read as follows:
			
				
					Sec.
					21101. Purpose.
					21102. Definitions.
					21103. Nonapplication, exemption, and
				alternate hours of service regime.
					21104. Limitations on duty hours of train
				employees.
					21105. Limitations on duty hours of signal
				employees.
					21106. Limitations on duty hours of
				dispatching service employees and yardmaster employees.
					21107. Limitations on employee sleeping
				quarters.
					21108. Maximum duty hours and subjects of
				collective bargaining.
					21109. Pilot projects.
					21110. Regulatory
				authority.
				
				.
		
